DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 5, 6, 12-13, 19, 20, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Doran et al. (US 20100306869, cited on an IDS).
‘869 discloses siRNA which are chemically modified (paragraphs 47, 52, and 59).  The siRNA can reduce the level of myostatin gene (claims 38 and 39, SEQ ID NO: 93).  SEQ ID NO: 93 contains 17 nucleotides of SEQ ID NO: 1 (19-mer) recited in the instant claims.  The siRNA may be in a composition comprising a transfection agent, including a lipid containing compound (paragraph 84).

Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. See In re Ludtke 441 F.2d 660, 169 USPQ 563 (CCPA 1971). Whether the rejection is based on "inherency" under 35 USC 102, or "prima facie obviousness" under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. In re Best, Bolton, and Shaw, 195 USPQ 430, 433 (CCPA 1977) citing In re Brown, 59 CCPA 1036, 459 F.2d 531, 173 USPQ 685 (1972).

Claims 1, 2, 4, 5, 6, 7, 9, 10, 12-14, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McSwiggen et al. (US 20100227912, cited on an IDS).
McSwiggen discloses siRNA that targets myostatin gene and has at least 15 nucleotides of SEQ ID NO: 1.  SEQ ID NOs: 67 and 224 have 16 nucleotides of SEQ ID NO: 1.  The siRNA can be used to modulate expression of the myostatin in a subject, including a human (paragraphs 230, 239, 334, and 395 and claim 21).  Reducing the expression of myostatin increases muscle mass in a subject in murine model of Duchenne muscular dystrophy (DMD) (paragraphs 364-366).  McSwiggen discloses 
Although McSwiggen et al. is silent with respect to the limitations in the instant claims 12 and 13, McSwiggen et al. anticipates all of the claimed active method steps, so the functional effects of the claimed methods are considered to be inherent in the method steps taught by McSwiggen et al.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 3, 7, 8, and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Doran (supra) taken with Dale et al. (US 200850119426, cited on an IDS).
The rejection of claims 1, 4, 5, 6, 12-13, 19, 20, and 22 as being anticipated by Doran is incorporated herein.
Doran et al. do not specifically teach wherein the lipophilic moiety is a cholesterol and conjugated to the either the 3’ or 5’ end of the siRNA molecule.

It would have been prima facie obvious to a person of ordinary skill in the art at the time the effective filing date to combine the teaching of Doran taken with Dale to attach a cholesterol to either the 5’ or 3’ end of the siRNA , namely to arrive at the claimed invention.  One of ordinary skill in the art would have been motivated to combine the teaching to add overhangs or a cholesterol moiety to the 5’ or 3' ends to reduce the degradation of the siRNA by exonuclease in a cell culture.
Therefore the invention as a whole would have been prima facie obvious to one ordinary skill in the art at the time of the effective filing date.


Claims 3, 8, and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over McSwiggen et al. (US 20100227912, cited on an IDS).
The rejection of claims 1, 2, 4, 5, 6, 7, 9, 10, 12-14, and 19-20 as anticipated by ‘912 is incorporated herein.

It would have been obvious to one of ordinary skill in the art to attach the cholesterol to either the 5’ or 3' end of the siRNA molecule comprising SEQ ID NO: 67 and 224 to determine if either location increases or decreases the activity or improves the bioavailability of the siRNA in a cell culture.
Therefore the invention as a whole would have been prima facie obvious to one
ordinary skill in the art at the time of the effective filing date.






Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 19-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,004,814.  NOTE: even though the instant application is a DIV of the parent application issued as ‘814, the instant claims read on claims from the issued patent.  Although the claims at issue are not identical, they are not patentably distinct from each other because both set of claims embrace a double stranded siRNA comprising SEQ ID NO: 1 and 18.

Claims 19-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,729,787.  NOTE: even though the instant application is a DIV of the parent application issued as ‘787, the instant claims read on claims from the issued patent.  Although the claims at issue are not identical, they are not patentably distinct from each other because both set of claims embrace a double stranded siRNA comprising SEQ ID NO: 2 and 19.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Whiteman whose telephone number is (571)272-0764.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







	
	
	
	/BRIAN WHITEMAN/           Primary Examiner, Art Unit 1635